           IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TIFFANY MORRISSEY O/B/O          :
C.K.M. , a minor                 :
                                 :
         Plaintiff,              :     No. 3:20-cv-00883
                                 :
    v.                           :     (SAPORITO, M.J.)
                                 :
KILOLO KIJAKAZI, Acting          :
Commissioner of Social Security , :
                               1

                                 :
         Defendant.              :


                           MEMORANDUM

     The plaintiff, Tiffany Morrissey, as parent and natural guardian of

C.K.M., her minor son, brought this action under 42 U.S.C. § 1383(c)(3),

and, as incorporated by reference, 42 U.S.C. § 405(g), seeking judicial

review     of   the     final    decision    of    the     Commissioner

of Social Security denying C.K.M.’s claim for supplemental security

income benefits under Title XVI of the Social Security Act (the “Act”).



1
 Kilolo Kijakazi became the Acting Commissioner of Social Security n
July 9, 2021. She has been automatically substituted in place of the
original defendant, Andrew Saul. See Fed. R. Civ. P. 25(d); see also 42
U.S.C. §405(g) (action survives regardless of any change in the person
occupying the office of Commissioner of Social Security). The caption in
this case is amended to reflect this change.
     This matter has been referred to the undersigned United States

Magistrate Judge on consent of the parties, pursuant to the provisions

of 28 U.S.C. § 636(c) and Rule 73 of the Federal Rules of Civil Procedure.

(Doc. 12).

     For the reasons stated herein, the Commissioner’s decision will be

VACATED,         and   the   case   will   be   REMANDED     for   further

consideration.

I.   Background and Procedural History

     On July 25, 2017, Tiffany Morrissey (“Morrissey”) protectively filed

an application for supplemental security income (“SSI”) benefits on

behalf of her minor son, C.K.M., alleging an onset of disability as of

March 13, 2015. (Tr. 87-92). Morrissey alleged that C.K.M. was disabled

due to mood defiant disorder, poor nutrition, adjustment disorder, can’t

sit still, always moving and flailing his hands around, always yelling

when playing, needs to be told repeatedly to do something, throws

tantrums. (Tr. 93)     Morrissey’s claim was initially denied on October

30, 2017. (Tr. 107-111). Thereafter, Morrissey filed a timely request for

an administrative hearing on January 2, 2018, and it was granted. (Tr.

112-114). Morrissey appeared with C.K.M. and testified before


                                     -2-
Administrative Law Judge (“ALJ”) Susan L. Torres on February 26,

2019, in Harrisburg, Pennsylvania. She was not represented by counsel

at the proceeding. (Tr. 13). At the hearing, Morrissey testified that

C.K.M. was being tested for autism which was then suspected. (Tr. 41)

At the time of the hearing, C.K.M. was seven years-old and he was in

first grade. (Tr. 44).

     On May 16, 2019, the ALJ issued an unfavorable decision in which

she found that C.K.M. was not entitled to SSI benefits because he was

not under a disability as defined by the Act. Specifically, the ALJ found

that C.K.M. did not have an impairment or combination of impairments

that meets, medically equals, or functionally equals the severity of one

of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1.

(Tr. 10-34). Morrissey sought further review of C.K.M’s claims by the

Appeals Council of the Office of Disability Adjudication and Review, but

her request was denied for review on April 3, 2020. (Tr. 1-5). Morrissey

subsequently filed an appeal to this Court on June 1, 2020. (Doc. 1)

Attached to Morrissey’s appeal were medical records indicating that

C.K.M. was diagnosed with autism and receiving in home therapeutic

support staff (“TSS”) services for 8 hours per week.      (Id.)   Because


                                  -3-
Morrissey filed her appeal pro se, we liberally construe her appeal to

argue that the ALJ’s decision was not supported by substantial evidence.

On November 9, 2020, the Commissioner filed his answer, in which he

maintains that the ALJ’s decision was correct and in accordance with

the law and regulations. (Doc. 17, at 2). This matter has been fully

briefed by the parties and is ripe for decision. (Doc. 21; Doc. 22).

     C.K.M. was a seven-year old minor at the time of the ALJ’s decision

in this matter. Under Social Security regulations, C.K.M. is considered

a school-age child. See 20 C.F.R. § 416.9265a(g)(2)(iv). He was first

diagnosed with Oppositional Defiant Disorder in 2016.              He was

suspected to suffer from Autism in 2018 and he was diagnosed with

Autism in 2019.

     Because the issues on appeal deal primarily with C.K.M.’s mental

health, we will address only that evidence which is relevant to those

issues. The longitudinal record indicates that C.K.M.’s level of function

declined over time, with an ultimate diagnosis of Autism being rendered

at the time of the hearing. C.K.M. was a preschooler at the time of

Morrissey’s application on July 10, 2017, and thereafter he became a

school age child. He is currently a school aged child. (Tr. 16)


                                    -4-
     In April of 2016, C.K.M. was seen by his family physicians, Family

Medical Twin Rose (“Twin Rose”). (Tr. 237) It was noted that he had

emotional reactivity at home with anger outbursts. (Id.) Additionally,

he was showing perseverative arm and hand movements, and he was

hitting, biting, and kicking others. (Id.) Morrissey reported that C.K.M.

was biting his fingernails and picking at his skin until it would bleed.

(Tr. 238) In May of 2016, Morrissey presented with C.K.M. again to Twin

Rose. (Tr. 235-236) The chief complaint was behavioral issues and it

was reported that C.K.M. would behave for his father and grandmother

but not for his mother. (Tr. 235) It was reported that he was four years

old and refused to be potty trained and that he would play well with kids

on some days, but on other days he would hit them and steal toys. (Id.)

A referral was made to T.W. Ponessa and Assoc. Counseling Services

(“TW Ponessa”) and C.K.M. received services from May 2016 through

August 29, 2016. (Tr. 214) At the time that C.K.M. presented, Morrissey

was complaining of anger, non-compliance and aggression.         (Id.) In

October of 2016, C.K.M. was discharged due to non-compliance. (Id.) At

the time of discharge it was noted that C.K.M. had been diagnosed with

oppositional defiant disorder and he was expected to follow-up with Dr.


                                  -5-
Reis for medication management. (Id.) In October of 2016, C.K.M. was

seen at Twin Rose for a cough. (Tr. 227.) It was noted that C.K.M. had

behavioral issues and was taking melatonin. (Id.)

     In August of 2017, C.K.M. was again seen by TW Ponessa and was

noted to have a diagnosis of Oppositional Defiant Disorder and a rule

out diagnosis of disruptive mood regulation disorder. (Tr. 215) It was

noted that C.K.M. had demonstrated aggression, cruelty to animals,

poor relationships with peers, noncompliance with requests, temper

tantrums, defiance, and opposition. (Id.) He would hit, bite, and throw

things. (Id.) It was noted that he was receiving wraparound behavioral

health services and he was admitted to a partial program. (Id.)

     In August of 2017, C.K.M. was also examined by Kathleen

Lederman, PsyD, (“Dr. Lederman”) at the request of the Commissioner.

(Tr. 295-303) Dr. Lederman noted that C.K.M. had behavioral health

services while at school but he was in regular education. (Tr. 295) She

noted that C.K.M. had been in outpatient therapy but for the past 2

weeks, he had been enrolled in an acute partial day program in a

hospital from 6:30 a.m. through 4:30 p.m. (10 hours) per day. (Id.) It

was noted that following his discharge from the day treatment program


                                  -6-
a behavioral health services worker would be providing services both at

home and at school for C.K.M. (Tr. 296) On examination, it was noted

that C.K.M. was not wearing his glasses, and it was reported by his

mother to hide or break them. (Tr. 297-98) Dr. Lederman thought that

C.K.M.’s speech, thought process, affect, and mood were appropriate.

(Tr. 98) Dr. Lederman noted that C.K.M. did not know what day it was;

that he had difficulty with attention and concentration, and that his

memory appeared to be impaired. (Id.) Dr. Lederman opined that

C.K.M. had average cognitive functioning with age appropriate insight

and judgment.    (Tr. 298-99)   Dr. Lederman diagnosed C.K.M. with

attention deficit hyperactivity, combined type; unspecified depressive

disorder; unspecified anxiety disorder; enuresis; encopresis; oppositional

defiant disorder; and intermittent explosive disorder. (Tr. 299)

     Immediately following the application, C.K.M. was enrolled in

kindergarten at Park Elementary School. (Tr. 166) In October of 2017,

C.K.M.’s kindergarten teacher, Michelle Winters, completed a teacher

questionnaire in which she indicated that C.K.M. was taking Ritalin

twice and day and showing at that time mild to moderate problems. (Tr.

166-73) She advised that C.K.M. had only slight problems in acquiring


                                   -7-
and using information; only a slight problem in carrying out multi-step

tasks; slight and obvious (moderate) problems in some areas of

interacting with others; only slight problems in moving about and

manipulating objects and only slight problems in caring for himself. (Tr.

168-71)

     On April 6, 2018, C.K.M.’s psychiatrist, Dr. Reis, referred him for

a partial hospitalization program at TW Podessa. (Tr. 313). It was noted

that at that time C.K.M. was receiving 14 hours a month of behavioral

support services. (Id.) The referral was as a result of “significant clinical

concerns related to non-compliance, opposition and defiance, physical

and verbal aggression and poor coping skills.” (Tr. 310). It was noted

that C.K.M. was physically and verbally aggressive on a daily basis. He

was an elopement risk, “hyperactive, impulsive and fidgety.” (Tr. 310)

It was reported that in February 2018, C.K.M. had wrapped a scarf

around his neck at school and held it tight until his face turned red and

he reportedly heard voices. (Tr. 311). C.K.M. reportedly released the

scarf after his teacher ordered him to stop. (Id.) It was assessed that

C.K.M. had mild to moderate severity of symptoms of shyness; he had

moderate severity of non-compliance and physical aggression; and he


                                    -8-
had moderate to severe symptoms of hyperactivity and impulsiveness,

verbal aggression, and unsafe behaviors.      (Tr. 314-317)     C.K.M.’s

behavioral health worker indicated that on a daily basis he had problems

with physical aggression, verbal aggression, tantrums, refusing to

engage in tasks, inability to move from one activity to another, arguing

when given a task, deliberately annoying others, and crying or getting

upset. (Tr. 320-22).

     On November 18, 2019, C.K.M. was seen at Philhaven Center for

Autism and Developmental Disabilities (“Philhaven”) after referral by

his treatment team at TW Podessa after completing a partial

hospitalization plan. (Tr. 376) An evaluation was performed and it was

opined that “with the exception of SRS scores, all other elements of this

multidisciplinary report are very consistent and clearly support

impairments in social functioning, communication, and restricted

interests that would meet the full criteria for an autism spectrum

disorder.”   (Tr. 377). Thus, C.K.M. was formally diagnosed with an

autism spectrum disorder, level 1; an attention deficit hyperactivity

disorder, combined type and an insomnia disorder. (Tr. 378). It was the

opinion of Michael Fueyo, MD, that C.K.M. needed to receive continued


                                  -9-
supportive services through TW Podessa and have an IEP plan for his

school which addressed his issues. (Id.)

     Park Street Elementary records indicate that academically C.K.M.

was achieving grades at an A or B level during the 2019 school year with

his support services in place. (Tr. 199-200) A questionnaire completed

in March of 2019 by C.K.M.’s first grade teacher, Danielle Eshelman,

indicated a sharp decline in C.K.M.’s functioning in the last year

however, when compared to the earlier evaluation of Ms. Winters. (Tr.

204-11) Ms. Eshelman found that C.K.M. had no problems with regard

to the domain of acquiring and using information or in the domain of

attending and completing tasks.        (Tr. 205-06)   In the domain of

interacting with others Ms. Eshelman noted that C.K.M. had serious

difficulty on a daily basis playing with other children, and making

friends. (Tr. 207) She advised that C.K.M. had an obvious problem with

seeking attention appropriately, with introducing and maintaining

relevant and appropriate topics of conversation, and with interpreting

the meaning of facial expressions, body language, hints or sarcasm. (Id.)

She noted that C.K.M. was rarely a behavior problem but needed

redirection and time-outs and had been suspended for violent behavior.


                                  - 10 -
(Id.) Ms. Eshelman stated that C.K.M. “does fine academically” but “has

had great difficulty” in socializing. (Id.) With regard to the domain of

moving about and manipulating objects, Ms. Eshelman opined that

C.K.M. had slight problems, stating that he had difficulty with fine

motor skills and writing, would move slowly and or oddly at times and

would at times get lost in his own thoughts. (Tr. 208) In the domain of

caring for himself, Ms. Eshelman opined that C.K.M. had serious

problems in maintaining personal hygiene and had an obvious problem

in identifying and asserting emotional needs as well as responding

appropriately to changes in his own mood. (Tr. 209) Ms. Eshelman

advised that C.K.M. had slight problems in handling frustration, being

patient, using good judgement regarding safety, using appropriate

coping skills and knowing when to ask for help. (Id.) She wrote that

C.K.M. had issues with hygiene and with picking at his nose, face and

fingers; that he could be moody at times; that he had “lots of difficulty”

with social interactions and that he would “pretend” things which would

make him and those around him distracted and off task. (Id.)

     The ALJ addressed the medical opinion evidence in the file, as well

as the opinions of teachers, Ms. Winter and Ms. Eshelman.


                                  - 11 -
     The ALJ found Ms. Eshelman’s opinions to be persuasive, although

she focused her review to Ms. Eshelman’s findings that C.K.M. did not

engage in violent behaviors when he was taking his medication to be

consistent with the record and failed to discuss the balance of Ms.

Eshelman’s findings. (Tr. 21-22) The ALJ found the opinions of Michelle

Winters to be partially persuasive, finding that Ms. Winters rendered

her opinions before C.K.M. experienced improvement in his symptoms

with medical management and psychotherapy. (Tr. 22-23)

     The ALJ considered the opinions of Dr. Lederman and found them

to be partially persuasive, noting that the record supports more

restrictive findings as it relates to C.K.M.’s limitations in the domains

of moving about and manipulating objects, of interacting with others,

and of health and physical well-being. (Tr. 22)

     Similarly, the ALJ found that the opinions of state agency

consultants John Cavazzi, PsyD and Carl Ritner, DO were partially

persuasive, as she found that the record indicated more restrictive

findings, particularly with regard to C.K.M.’s ability to interact with

others while his struggles continued despite improvements in his

condition. (Tr. 22)


                                  - 12 -
II.   Legal Standards

      When reviewing the denial of disability benefits, the Court’s review

is limited to determining whether those findings are supported by

substantial evidence in the administrative record. See 42 U.S.C. § 405(g)

(sentence five); Johnson v. Comm’r of Soc. Sec., 529 F.3d 198, 200 (3d

Cir. 2008); Ficca v. Astrue, 901 F. Supp. 2d 533, 536 (M.D. Pa. 2012).

Substantial evidence “does not mean a large or considerable amount of

evidence, but rather such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Pierce v. Underwood, 487

U.S. 552, 565 (1988) (internal quotation marks omitted). Substantial

evidence is less than a preponderance of the evidence but more than a

mere scintilla. Richardson v. Perales, 402 U.S. 389, 401 (1971). A single

piece of evidence is not substantial evidence if the ALJ ignores

countervailing evidence or fails to resolve a conflict created by the

evidence. Mason v. Shalala, 994 F.2d 1058, 1064 (3d Cir. 1993). But in

an adequately developed factual record, substantial evidence may be

“something less than the weight of the evidence, and the possibility of

drawing two inconsistent conclusions from the evidence does not prevent

[the ALJ’s decision] from being supported by substantial evidence.”


                                   - 13 -
Consolo v. Fed. Maritime Comm’n, 383 U.S. 607, 620 (1966). “In

determining if the Commissioner’s decision is supported by substantial

evidence the court must scrutinize the record as a whole.” Leslie v.

Barnhart, 304 F. Supp. 2d 623, 627 (M.D. Pa. 2003). The question before

this Court, therefore, is not whether K.N. is disabled, but whether the

Commissioner’s finding that he is not disabled is supported by

substantial evidence and was reached based upon a correct application

of relevant law. See Arnold v. Colvin, No. 3:12-CV-02417, 2014 WL

940205, at *1 (M.D. Pa. Mar. 11, 2014) (“[I]t has been held that an ALJ’s

errors of law denote a lack of substantial evidence.”) (alterations

omitted); Burton v. Schweiker, 512 F. Supp. 913, 914 (W.D. Pa. 1981)

(“The Secretary’s determination as to the status of a claim requires the

correct application of the law to the facts.”); see also Wright v. Sullivan,

900 F.2d 675, 678 (3d Cir. 1990) (noting that the scope of review on legal

matters is plenary); Ficca, 901 F. Supp. 2d at 536 (“[T]he court has

plenary review of all legal issues . . . .”).

      With respect to children under the age of 18, the Social Security

regulations consider an individual to be “disabled” if he or she has “a




                                      - 14 -
medically determinable physical or mental impairment 2 or combination

of impairments that causes marked and severe functional limitation,

and that can be expected to cause death or that has lasted or can be

expected to last for a continuous period of not less than 12 months.” 20

C.F.R. § 416.906; see also 42 U.S.C. § 1382c(a)(3)(C)(i). A child has

“marked and severe functional limitations” if he or she has an

impairment or combination of impairments that “meets, medically

equals, or functionally equals” the listings found at 20 C.F.R., Part 404,

Subpart P, Appendix 1. Id. § 416.902; see also id. § 416.911(b). However,

“no individual under the age of 18 who engages in substantial gainful

activity 3 . . .   may   be   considered      to   be   disabled.”   42   U.S.C.

§ 1382c(a)(3)(C)(ii); see also 20 C.F.R. § 416.906.

       The Commissioner follows a three-step sequential analysis to

ascertain whether a child is disabled and therefore eligible to receive SSI

benefits. See 20 C.F.R. § 416.924(a). Under this process, the ALJ must


       2“[A] physical or mental impairment is an impairment that results
from anatomical, physiological, or psychological abnormalities which are
demonstrable by medically acceptable clinical and laboratory diagnostic
techniques.” 42 U.S.C. § 1382c(a)(3)(D); see also 20 C.F.R. § 416.908.
      3 “Substantial gainful activity means work that . . . [i]nvolves doing

significant and productive physical or mental duties; and . . . [i]s done
(or intended) for pay or profit.” 20 C.F.R. § 416.910.
                                     - 15 -
determine in sequence: (1) whether the child is engaged in substantial

gainful activity (i.e., whether the child is working), id. § 416.924(b); (2)

whether the child has a medically determinable impairment or

combination of impairments that is severe (i.e., whether the child has an

impairment or combination of impairments that cause “more than

minimal functional limitations”), id. § 416.924(c); and (3) whether the

impairment or combination of impairments meets or medically equals

the severity of a listing, or functionally equals the listings, in 20 C.F.R.,

Part 404, Subpart P, Appendix 1, which describes impairments that

cause marked and severe functional limitations, id. § 416.924(d).

       Within each of the individual listings considered at step three, the

regulations specify the objective medical and other findings needed to

satisfy the criteria of that listing. An impairment or combination of

impairments meets a listing when it satisfies all of the criteria of that

specified listing, and it meets the duration requirement (i.e., it is

expected to cause death or has lasted or is expected to last for a

continuous period of not less than 12 months). Id. § 416.925(c)(3); see

also   id.   § 416.909   (duration   requirement).    An   impairment     or

combination of impairments medically equals a listing when it is at least


                                     - 16 -
equal in severity and duration to the criteria of any listed impairment

(e.g., the child exhibits all but one of the findings specified in a particular

listing, but other related findings are at least of equal medical

significance to the required criteria). Id. § 416.926(a),(b). An impairment

or combination of impairments functionally equals the listings when it

“result[s] in ‘marked’ limitations in two domains of functioning or an

‘extreme’ limitation in one domain.” Id. § 416.926a(a).

      In assessing functional equivalence, the Commissioner considers

how the child functions in terms of six “domains” or broad areas of

functioning intended to capture all that a child can or cannot do: (1)

acquiring and using information; (2) attending and completing tasks; (3)

interacting and relating with other children; (4) moving about and

manipulating objects; (5) caring for yourself; and (6) health and physical

well-being. Id. § 416.926a(b)(1). A child has a “marked limitation” in a

domain when his impairment or combination of impairments interferes

seriously with his ability to independently initiate, sustain, or complete

activities; a “marked limitation” is more than moderate but less than

extreme. Id. § 416.926a(e)(2). A child has an “extreme limitation”

interferes very seriously with his ability to independently initiate,


                                     - 17 -
sustain, or complete activities; an “extreme limitation” is more than

marked. Id. § 416.926a(e)(3). “Extreme limitation” is the rating given to

the worst limitations, but it does not necessarily mean a total lack or

loss of ability to function. Id.

      The ALJ’s disability determination must also meet certain basic

substantive requirements. Most significantly, the ALJ must provide “a

clear and satisfactory explication of the basis on which” his or her

decision rests. Cotter v. Harris, 642 F.2d 700, 704 (3d Cir. 1981). “The

ALJ must indicate in his decision which evidence he has rejected and

which he is relying on as the basis for his finding.” Schaudeck v. Comm'r

of Soc. Sec. Admin., 181 F. 3d 429, 433 (3d Cir. 1999). The “ALJ may not

reject pertinent or probative evidence without explanation.” Johnson v.

Comm'r of Soc. Sec., 529 F.3d 198, 204 (3d Cir. 2008). Otherwise, “ ‘the

reviewing court cannot tell if significant probative evidence was not

credited or simply ignored.’ ” Burnett v. Comm'r of Soc. Sec. Admin., 220

F.3d 112, 121 (3d Cir. 2000) (quoting Cotter, 642 F.2d at 705). Milevoi

o/b/o M.E.M. v. Saul, No. 1:18-CV-02220, 2019 WL 6999715, at *3

(M.D. Pa. Dec. 4, 2019), report and recommendation adopted, No. 1:18-

CV-02220, 2019 WL 6910687 (M.D. Pa. Dec. 19, 2019).


                                   - 18 -
III. The ALJ’s Decision

     In this case, the ALJ reached the third step of the sequence, at

which point she determined that C.K.M. was not disabled. The ALJ first

determined that C.K.M. had not engaged in substantial gainful activity

since July 10, 2017, the date when his application for SSI benefits was

filed. (Tr. 16). The ALJ next found that the medical evidence of record

established that C.K.M. had severe impairments of attention deficit

hyperactivity   disorder,   depressive     disorder,   anxiety   disorder,

oppositional defiant disorder, intermittent explosive disorder, autism

spectrum disorder, asthma, enuresis, and encopresis. (Id.).

     At step three, the ALJ evaluated C.K.M.’s impairments under

listings 103.30 pertaining to asthma; under 112.04 pertaining to

depressive disorder; under 112.04 pertaining to anxiety disorder; under

112.08 pertaining to oppositional defiant disorder and intermittent

explosive disorder; under 112.10 pertaining to autism spectrum

disorder; and under 112.11 pertaining to attention deficit hyperactivity

disorder.   (Tr. 17)   The ALJ made a general finding that C.K.M.’s

impairments did not meet or medically equal those listings. (Id.).

     The ALJ then considered whether C.K.M.’s impairments, both


                                  - 19 -
severe and non-severe, functionally equaled the listings. In doing so, the

ALJ    followed    the    “whole     child”    approach    set    forth     in

Social Security Ruling 09-1p, which provides:

           The functional equivalence rules require us to begin by
           considering how the child functions every day and in all
           settings compared to other children the same age who
           do not have impairments. After we determine how the
           child functions in all settings, we use the domains to
           create a picture of how, and the extent to which, the
           child is limited by identifying the abilities that are used
           to do each activity, and assigning each activity to any
           and all of the domains involved in doing it. We then
           determine whether the child’s medically determinable
           impairment(s) accounts for the limitations we have
           identified. Finally, we rate the overall severity of
           limitation in each domain to determine whether the
           child is “disabled” as defined in the Act.

Soc. Sec. Ruling 09-1p, 2009 WL 396031, at *2.

      The ALJ considered the evidence of record and presented detailed

findings    with    respect    to    C.K.M’s    limitations      and      their

severity, domain by domain. (Tr. 23-30). Ultimately, the ALJ concluded

that C.K.M. had: (a) no limitation in acquiring and using information;

(b) less than marked limitation in attending and completing tasks; (c) a

marked limitation in interacting and relating with others; (d) less than

marked limitation in moving about and manipulating objects; (e) less

than marked limitation in the ability to care for himself; and (f) less than

                                    - 20 -
a marked limitation in health and physical well-being. (Id.)

     Having found that C.K.M. did not have an impairment or

combination of impairments that resulted in “marked” limitations in

two domains of functioning or an “extreme” limitation in one domain,

the ALJ concluded that C.K.M.’s impairments did not functionally equal

the listings at 20 C.F.R., Part 404, Subpart P, Appendix 1, and therefore

he was not disabled and not entitled to receive SSI benefits. (Tr. 30).

IV. Analysis

     Morrissey filed her appeal pro se. In her brief, Morrissey sets forth

several reasons why she believes that the ALJ erred. She states first

that C.K.M. has behavioral issues, including autism; secondly, that he

takes four different medications during the day at multiple times;

thirdly, that C.K.M. has many support specialists who see him both at

home and at school and he recently attended day hospitalization on two

occasions; lastly, she recites a number of maladaptive and self-injurious

behaviors in which C.K.M. regularly engages.

     We liberally construe her argument to indicate that the ALJ’s

decision was not supported by substantial evidence.

     a.    The ALJ did not properly consider the support
           services necessary to allow C.K.M. to function

                                   - 21 -
          on a daily basis when determining whether
          C.K.M. had an extreme limitation in the
          domain of Interacting and Relating with
          Others

     We agree with Morrissey particularly as to the third issue which

she has raised regarding the substantial degree of supportive services

which have been provided to C.K.M., both at school and in the home in

order to allow him to maintain a level of functioning. Because we find

that the ALJ erred in properly considering the evidence with regard to

the structured environment which C.K.M. required in order to function,

we cannot find that the ALJ’s finding that C.K.M. had a less than

marked limitation in the domain of caring for himself or a less than

extreme limitation in the domain of interacting with others was

supported by substantial evidence.

     In the domain of interacting and relating with others, the

Commissioner is to “consider how well [claimants] initiate and sustain

emotional connections with others, develop and use the language of

[claimants’] community, cooperate with others, comply with rules,

respond to criticism, and respect and take care of the possessions of

others. Examples of limited functioning in this domain include: having

no close friends of an appropriate age; avoiding or withdrawing from

                                 - 22 -
people that the claimant is familiar with; becoming overly anxious or

fearful of meeting new people or trying new things; difficulty playing

games or sports with rules; difficulty communicating with others; and

difficulty speaking intelligibly or with adequate fluency. L.B. o/b/o S.B.

v. Comm’r of Soc. Sec., Civil Action No. 19-885, 2020, WL 603991 *9 (D.

NJ. Feb. 5, 2020); 20 C.F.R. § 416.926a(i)(3).

        The ALJ set forth the general standards which apply regarding the

domain of interacting and relating with others both with regard to the

standard for a preschooler and for a school age child, as C.K.M. was a

preschooler at the time of application but subsequently reached the

latter category. (Tr. 26). With regard to the standards which apply to a

school age child, which C.K.M. was at the time of the hearing, the ALJ

noted that the child should be developing more lasting friendships with

other children of the same age, should be beginning to understand how

to work in groups to solve problems, should be able to play with other

children from diverse backgrounds and attach to adults other than

parents, and should be able to initiate and participate in conversations.

(Id.)

        The ALJ went on to find that C.K.M. had a marked limitation in


                                   - 23 -
this area. (Tr. 27). In her reasoning, the ALJ noted that C.K.M. had an

extensive history of having tantrums and being highly oppositional; and

he exhibited behaviors such as refusing to get dressed, refusing to eat,

kicking, spitting, hitting, and engaging in elopement tactics. (Tr. 27).

The ALJ referenced the treatment notes of TW Podessa, which, indicate

that those symptoms improved with “medication.” (Tr. 27). Similarly,

the ALJ noted that C.K.M.’s teacher indicated that he still had serious

problems playing with other children, and making friends, as well as

obvious problems in appropriately seeking attention, introducing

relevant topics, asserting his own emotional needs, interpreting the

facial expressions and body language of others, and responding to

changes in mood. (Id.).

     The ALJ erred in making a simple finding that the records from

TW Podessa indicated that C.K.M.’s symptoms improved with

“medication.” To the contrary, the medical records of TW Podessa

indicate that medication and out-patient therapy had failed to alleviate

C.K.M.’s symptoms.     It was only after C.K.M. was enrolled in an

intensive partial hospitalization program consisting of 10 hours of

treatment daily for 5 days per week that the symptoms were alleviated.


                                 - 24 -
Moreover, C.K.M.’s supportive services were extended to “wraparound”

services, where he was provided with supportive services for 2 hours per

day, 3 days per week both at home and during school.

     Because a structured setting often masks the symptoms of a
     disability and improves the child’s ability to function within
     that supportive environment, the ALJ is instructed to
     consider the degree of limitation in functioning the child has
     or would have outside the structured setting. 20 C.F.R. §
     416.924a(b)(5)(iv)(C). That is, an ALJ cannot appropriately
     evaluate the effects of [plaintiff’s] structured setting on his
     ability to function without identifying the nature of his
     structured setting and the amount of help he receives from
     it.

Gonzalez v. Astrue, No. 1:07–cv–00487, 2009 WL 4724716, at *6–7

(N.D.N.Y.2009). A.B. on Behalf of Y.F. v. Colvin, 166 F. Supp. 3d 512,

520 (D.N.J. 2016.


     Here, we cannot find that the ALJ properly considered the amount

of support which C.K.M. received on a daily basis. In no way did the

ALJ’s cursory finding that C.K.M. responded to “medication” address

those support services.    In order to achieve improvement, C.K.M.

required placement in an institutional setting and in order to sustain

that improvement, he required a structured environment in which he

received supportive services in both the home and school settings. This

was not addressed by the ALJ.
                                  - 25 -
     Such accommodations must be considered. See 20 C.F.R. §
     416.924a(b)(5)(iv)(E) (“[I]f your symptoms or signs are
     controlled or reduced in a structured setting, we will consider
     how well you are functioning in the setting and the nature of
     the setting in which you are functioning (e.g., home or a
     special class); the amount of help you need from your parents,
     teachers, or others to function as well as you do; adjustments
     you make to structure your environment; and how you would
     function without the structured or supportive setting.”).

Milevoi o/b/o M.E.M. v. Saul, No. 1:18-CV-02220, 2019 WL 6999715, at

*5 (M.D. Pa. Dec. 4, 2019), report and recommendation adopted, No.

1:18-CV-02220, 2019 WL 6910687 (M.D. Pa. Dec. 19, 2019).

     The record indicates that C.K.M. required placement in an

intensive partial hospitalization setting on two occasions within the

span of less than 3 years. Barring a full institutional placement, there

is no greater restrictive environment in which C.K.M. could be placed

than the programs in which he was placed. Ten hours of treatment per

day, five days per week is an extreme measure. The fact that it was

mentioned only in a cursory manner in passing is troubling.

     The ALJ failed to explain how the fact that C.K.M. continued to

struggle with interactions with others, despite the fact that there were

supportive services in place, would indicate a higher level of limitation.

Rather, the ALJ simply discussed the fact that C.K.M. had been


                                  - 26 -
prescribed “medication.”

           While the ALJ is not required “to use particular
           language or adhere to a particular format in conducting
           his analysis,” Jones v. Barnhart, 364 F.3d 501, 505 (3d
           Cir. 2004), the ALJ must discuss the evidence and
           explain his reasoning sufficiently “to enable meaningful
           judicial review.”

Diaz v. Comm’r of Soc. Sec., 577 F.3d 500, 504 (3d Cir. 2009). Milevoi

o/b/o M.E.M. v. Saul, No. 1:18-CV-02220, 2019 WL 6999715, at *6

(M.D. Pa. Dec. 4, 2019), report and recommendation adopted, No. 1:18-

CV-02220, 2019 WL 6910687 (M.D. Pa. Dec. 19, 2019).


     Here, because the ALJ found that there was a marked limitation

in this domain only, without addressing these factors, we cannot say that

she properly evaluated whether C.K.M.’s limitations rose to a level of

“extreme.” Accordingly, we cannot find that substantial evidence

supports the ALJ’s determination.

     b.    The ALJ’s finding that C.K.M. has a less than
           marked limitation in caring for himself is not
           supported by substantial evidence.

     In her fourth allegation of error, Morrissey alleged that the ALJ

failed to consider a number of maladaptive and self-injurious behaviors,

including the fact that he would break his own toys, unstrap himself


                                  - 27 -
from his car seat, and hit or kick the car windows. (Doc. 21 at 1-2). She

additionally alleged that the ALJ failed to consider the fact that C.K.M.

would soil himself when out in public and not tell anyone. (Doc 21 at 2)

     The actions enumerated by Morrissey would fall with the domain

of “Caring for Yourself.” We will construe her allegation to be that the

ALJ did not properly consider whether C.K.M. had a marked limitation

in the domain of caring for yourself.

     SSR 09-05, defines and discusses the domain of “interacting and

relating with others.” This ruling specifically discusses the difference

between the domain of “interacting and relating with others” and “caring

for yourself,” and states:

           The domain of “interacting and relating with others”
           involves a child’s feelings and behavior in relation to
           other people (as when the child is playing with other
           children, helping a grandparent or listening carefully to
           a teacher). The domain of “caring for yourself” involves
           a child’s feelings and behavior in relation to self (as
           when controlling stress in age-appropriate manner).

     The SSR provides two examples of how a child may have an

impairment which causes a limitation in both domains. One of those

examples is that of a boy with oppositional defiant disorder who refuses

to obey a parent’s instruction not to run on a slippery surface. The child’s


                                   - 28 -
behavior towards the parent is disrespectful and pertains to the domain

of “interacting and relating to others” while his running endangers him

and pertains to a limitation in the domain of “caring for yourself.” SSR

09-05p specifically states that rating the limitation in each and every

domain is not double weighting. (Id.)

     In discussing the domain of “interacting and relating with others,”

the ALJ noted that “the claimant has an extensive history of having

tantrums and being highly oppositional, outright refusing directives

from others. Behaviors included refusing to get dressed, refusing to eat

for days if he does not get the food he wants, yelling, biting, spitting,

kicking, and engaging in elopement tactics.” (Tr. 27)

     While the ALJ found that there was a marked impairment in the

domain of “interacting and relating with others” she found a less than

marked impairment in the domain of “caring for yourself”. We find this

inconsistent and note that while the ALJ referenced the fact that C.K.M.

would refuse to eat for days and outright refused directives with regard

to the former domain, she made no reference of those facts when

discussing the latter. It is certainly a relevant fact that C.K.M. would

refuse food for “days” when considering his ability to care for himself.


                                   - 29 -
     When evaluating the “caring for yourself” domain, the regulations

provide that the ALJ must consider how well claimants “maintain a

healthy emotional and physical state, including how well [claimants] get

[their] physical and emotional wants and needs met in appropriate ways;

how [claimants] cope with stress and changes in [their] environment;

and whether [claimants] take care of [their] own health, possessions,

and living area.” 20 C.F.R. § 416.926a(k). Examples of limitations in

this domain include: continually placing inedible objects in one’s mouth;

having restrictive or stereotyped mannerisms (e.g. body rocking,

headbanging); failing to dress or bathe appropriately because of

impairments affecting this domain; engaging in self-injurious behavior

or ignoring safety rules; failing to spontaneously pursue enjoyable

activities or interests; and having disturbance in eating or sleeping

patterns. 20 C.F.R. § 416.926a(k)(3)

     The ALJ addressed this domain and found that “claimant has less

than marked limitation in the ability to care for himself.” (Tr. 29) In

doing so the ALJ first acknowledged Morrissey’s testimony, as well as

medical evidence noting limitations in this area. (Id.) She noted:

     The claimant’s mother asserts that the claimant’s ability to
     take care of his personal needs are limited as he cannot dress

                                  - 30 -
      without help, wash, bathe or brush his teeth without help, or
      put his toys away. At the time of hearing, she further
      asserted that he cannot wash himself up or rinse himself off,
      put toothpaste on his toothbrush or tie his shoes. In addition,
      treatment notes indicate that the claimant has a poor
      awareness of safety and dangerous situations, which include
      running off in parking lots or trying to exit a car when it is in
      motion. However, treatment notes indicate his behaviors
      improved with the use of medications (4F).

Id.
      The ALJ further justified her finding that there was a less than

marked impairment, noting:

      In addition, his education provider indicated that he had only
      slight problems in handling frustration appropriately, being
      patient when necessary, using good judgment regarding
      personal safety and dangerous circumstances, using
      appropriate coping skills and knowing when to ask for help
      (Exhibit 12E). Therefore, the undersigned finds that the
      claimant has a less than marked limitation in the ability to
      care for himself.

Id.

      We find that the ALJ has erred in her reasoning in two separate

regards. The first error mirrors that noted above. While the ALJ again

references that the records of TW Podessa regarding C.M.K.’s partial

hospitalization program which are located at 4F indicates improvement,

she once again boils down the fact that C.K.M. received 10 hours of

treatment per day with additional supportive services outside that


                                    - 31 -
setting to the fact that he improved with “medication”. Again, C.K.M.

had some improvement in those behaviors, but it was noted to be in an

environment in which he had a significant number of structured

supportive services. There is no indication from the ALJ’s decision that

she properly considered those services in determining whether C.K.M.

had marked limitations in this domain.

     Additionally, we find error in the ALJ’s citation to the

questionnaire completed by C.K.M.’s teacher, Ms. Eshelman at 12E in

the record.   We note that the ALJ cited only that portion of Ms.

Eshelman’s opinion which supports her finding that there is a less than

marked limitation in the domain of caring for yourself.

     The ALJ referenced Ms. Eshelman’s opinion that C.K.M. had slight

problems in handling frustration, being patient, using good judgment

regarding safety, using appropriate coping skills and knowing when to

ask for help in support of her finding. (Tr. 29, citing to 209). But in

doing so, the ALJ disregarded the opinion of Ms. Eshelman with regard

to this domain. C.K.M. had serious problems in maintaining personal

hygiene, and he had an obvious problem in identifying and asserting

emotional needs as well as responding appropriately to changes in his


                                  - 32 -
own mood.    (Tr. 209)    We note, as discussed above, that the ALJ

referenced those serious limitations in her finding that C.K.M. had a

marked limitation in the domain of “interacting and relating with

others.” (Tr. 27) The ALJ does not reconcile why those symptoms and

limitations were found marked in one domain and less than marked in

another, despite an obligation to do so.

     Additionally, the ALJ disregarded Ms. Eshelman’s handwritten

note that C.K.M. had issues with hygiene and with picking at his nose,

face, and fingers; that he could be moody at times; that he had “lots of

difficulty” with social interactions and that he would “pretend” things

which would make him and those around him distracted and off task.

(Tr. 209) Consistent with SSR 09-05p, the fact that C.K.M. engaged in

behaviors that distracted both himself and others, was behavior which

should have been considered in both domains.

     We find that the ALJ has erred in failing to include in her

reasoning any explanation as to her consideration of Ms. Eshelman’s

opinions as a whole, and in only explaining her reliance on a portion of

those categories in which she opined slight limitations, and disregarding

those portions which she found earlier in her opinion to have constituted


                                   - 33 -
a marked impairment.

     The ALJ has a duty to hear and evaluate all relevant
     evidence in order to determine whether an applicant is
     entitled to disability benefits.” Cotter v. Harris, 642 F.2d 700,
     704 (3d Cir. 1981). See also 20 C.F.R. § 416.924a(a) (“We
     consider all relevant information (i.e., evidence) in your case
     record” in determining disability for children.). The ALJ’s
     duty to adequately explain the weight given to the opinions
     of treating physicians also extends to opinions from ‘other
     sources,’ especially where those sources may have greater
     knowledge than a physician about the plaintiff’s functioning
     over time. See Ruth v. Astrue, No. 09–2074, 2011 WL
     2135672, at 13 (E.D. Pa. May 31, 2011) (finding the ALJ erred
     in crediting the opinion of a treating physician without
     adequately discussing a questionnaire provided by a teacher
     who had known the plaintiff for four years).

Arce o/b/o L.A. v. Saul, No. CV 19-5017, 2020 WL 2793132, at *10

(E.D. Pa. May 29, 2020)

     Here, we find that the ALJ adequately discussed those portions of

Ms. Eshelman’s opinions which set forth mild limitations, but

disregarded entirely those portions of Ms. Eshelman’s opinions which

set forth more serious limitations.         Given that the ALJ reasoned

specifically that it was Ms. Eshelman’s opinions which supported her

finding of a less than marked limitation in this domain, the act of cherry-

picking only those limitations which were milder was inappropriate.

     Thus, we cannot find that the ALJ’s finding that C.K.M. had a less


                                   - 34 -
than marked limitation in the domain of “caring for yourself” was

supported by substantial evidence.

     Accordingly, for the reasons stated above, the Court finds that the

ALJ’s decision is not supported by substantial evidence. Thus, the

decision of the Commissioner of Social Security will be VACATED and

this case will be REMANDED for further proceedings consistent with

this Memorandum.

     An appropriate Order follows.


Dated: July 15, 2021                      s/Joseph F. Saporito, Jr.
                                          JOSEPH F. SAPORITO, JR.
                                          United States Magistrate Judge




                                 - 35 -
